DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2016/0155787) in view of the following comments.
Re claims 1 and 6, Lee discloses a base substrate (SUB); a first electrode (B_EL 1) disposed on the base substrate (SUB); and a hole injection layer (HTA) disposed on the first electrode, wherein a surface of the hole injection layer away from the first electrode is a scattering surface (Fig. 4 & [0087] & [0091]).
Lee does not clearly disclose wherein a thickness of the hole injection layer is equal to 150nm.
However, Lee discloses 10-100nm [0091] which overlaps the range disclosed in the present specification od 10-150nm.  Furthermore, this is an indication that one of ordinary skill in the art would have been led to the recited hole injection layer thickness through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection of hole injection layer thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed hole injection layer thickness (of equal to 150nm) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen hole injection layer thickness or upon another variable recited in a claim, the Applicant must show that the chosen hole injection layer thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Re claim 2, Lee discloses further comprising: at least one pixel barrier layer (PDL) disposed on the base substrate on both sides of the first electrode (B_EL 1); wherein the hole injection layer (HTA) is disposed on the first electrode between adjacent pixel barrier layers; a hole transport layer (HTA) disposed on the hole injection layer ([0087] & [0091]); a light emitting layer (EML) disposed on the hole transport layer; and a second electrode (EL2) disposed on the light emitting layer and extending onto the at least ono pixel barrier layer (Fig. 4).
Re claim 3, Lee discloses wherein a shape of the scattering surface comprises one or more of a zigzag shape and a wave shape (Fig. 4)
Re claim 5, Lee discloses wherein material of the hole injection layer comprises poly(3,4-ethylenedioxythiophene): poly(styrene sulfonic acid) (PEDOT/PSS [0089]).
Re claim 7, Lee discloses wherein after forming the first electrode, the method further comprises steps of: depositing a pixel barrier layer material (PDL) on the base substrate (SUB) and the first electrode (B_EL 1), and removing pixel barrier layer material formed correspondingly on the first electrode to form at least one pixel barrier layer disposed on the base substrate on both sides of the first electrode ([0079-80]); and in the step of forming the hole injection layer (HTA), printing a hole injection layer ink on the first electrode between adjacent pixel barrier layers by an inkjet printing technique, and performing a vacuum drying to form the hole injection layer ([0088]).
Re claim 8, Lee discloses wherein after the step of forming the hole injection layer, the method further comprises steps of: forming a hole transport layer (HTA) on the hole injection layer ([0087-89]); forming a light emitting layer (EML) on the hole transport layer; and forming a second electrode (EL2) on the light emitting layer, and the second electrode extending onto the at least one pixel barrier layer (PDL) (Fig. 4).
Re claim 9, Lee discloses wherein in the step of forming the hole transport layer (HTA), the hole transport layer is formed by the inkjet printing technique or a vacuum evaporation technique ([0088]); in the step of forming the light emitting layer (EML), the light emitting layer is formed by the inkjet printing technique or the vacuum evaporation technique ([0098]).

Re claims 10 and 11, Lee discloses printing a hole injection layer ink on the first electrode between adjacent pixel barrier layers by an inkjet printing technique, and performing a vacuum drying to form the hole injection layer ([0088]).
Lee does not clearly disclose wherein the hole injection layer ink comprises: a first material, a second material, and a solvent; a solubility of the first material in the solvent is greater than 10 mg/ml, and a solubility of the second material in the solvent is less than 5 mg/ml.  
However, the same material is used for the hole injection layer in the same manner. Therefore, it would have been obvious to one of ordinary skill in the art to use a first material, a second material and a solvent in the material of Lee.  Furthermore, this is conventional in the art. 
It would have been within the scope of one of ordinary skill in the art to use the known material because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed hole injection layer material of Lee and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
One of ordinary skill in the art would have been led to the recited temperature, time and pressure of the vacuum drying through routine experimentation to achieve a desired layer associated characteristics and device density on the finished wafer.  
In addition, the selection temperature, time and pressure of the vacuum drying, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
Note that the specification contains no disclosure of either the critical nature of the claimed temperature, time and pressure of the vacuum drying or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen temperature, time and pressure of the vacuum drying or upon another variable recited in a claim, the Applicant must show that the chosen temperature, time and pressure of the vacuum drying are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.  
Applicant argues that Lee merely discloses that the electron injection layer may have a thickness of about 1 Å to about 100 Å, for example, about 3 Å to about 90 Å. Lee does not disclose that the electron injection layer may have a thickness equal to 150 nm (equal to 1500 Å).
Applicant is directed to paragraph [0091] of Lee where it states that the hole injection layer may be 100Å to 1,000Å which equals to 10nm to 100nm. Applicant’s specification shows that a thickness of 10-100nm still would accomplish the advantages/same results disclosed in paragraph [0037] of Applicant’s specification.  Therefore, 10 or 100 or 150 nm will accomplish the disclosed advantages.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 5, 2022